Citation Nr: 1441432	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-46 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, including as secondary to a service-connected lumbar spine disability.  

2.  Entitlement to restoration of a 60 percent rating for the Veteran's service-connected lumbar spine disability, effective November 1, 2007, to include the issue of whether the reduction to a 40 percent rating was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
`

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in December 2008 and at a video conference hearing before the Board in May 2014.

The issue of entitlement to restoration of a 60 percent rating for the Veteran's service-connected lumbar spine disability, effective November 1, 2007, to include the issue of whether the reduction to a 40 percent rating was proper is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence reasonably shows that he has a cervical spine disability secondary to his service-connected lumbar spine disability.  





CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability, as secondary to a service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a cervical spine disability secondary to his service-connected lumbar spine disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  That includes any increase in disability that is proximately due to or the result of a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Although the Veteran served during a period of war, he does not allege that his current disability at issue began in combat, and therefore the provisions pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a veteran who engaged in combat with the enemy are not applicable.  38 U.S.C.A. § 1154(b) (West 2002).

The Veteran's service treatment reports (STRs) do not reveal any complaints, findings, or treatment for a cervical spine disability.  

VA treatment reports reflect reports of neck pain beginning in 2003.  A December 2003 magnetic resonance imaging (MRI) of the cervical spine revealed degenerative disc disease.  

At a July 2007 VA examination, following a clinical evaluation of the Veteran, review of the claims file, and interview with the Veteran, the examiner opined that the Veteran's neck condition was less likely than not caused by or as a result of the service-connected lumbar spine disability.  The examiner's rationale was that the general course of lumbar degenerative disc disease does not alter the Veteran's gait sufficiently to produce ongoing neck pain when it is well documented that the Veteran has degenerative disc disease of the neck.  

In a statement dated in July 2007, the Veteran's primary care physician at VA submitted a statement and opined that it is more likely than not that the Veteran's neck pain is secondary to the service-connected low back disability.  The physician's rationale was that the Veteran's biomechanics have been extremely altered and have contributed to neck pain that has progressed.  

In an April 2008statement, the Veteran's VA primary care physician submitted an addendum to his July 2007 statement.  He noted that he had thoroughly reviewed the Veteran's VA treatment reports and STRs. He indicated that in the medical community it is recognized that altered biomechanics will in time lead to pain.  The physician stated that the Veteran has had long-standing low back pain and it is clear in his medical opinion that that the Veteran's neck biomechanics have been altered and led to neck pain.  He stated that the longstanding biomechanical changes would not be expected to show up immediately and it is plausible that the pain would show up fifteen years later.  

At a May 2013 video conference hearing, the Veteran testified that he was a parachutist during his twenty years of service and performed three hundred jumps during service.  He indicated that he had trouble with his back and neck in service but did not seek treatment for his neck at that time.  He reported that his service-connected low back disability also contributed to his neck disability.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is entitled to service connection for degenerative disc disease of the cervical spine.  

The Board finds the July 2007 and April 2008 opinions of the Veteran's VA primary care physician to be the most probative evidence of record with regard to the etiology of the cervical spine disability.  The physician included a through rationale for his conclusion and reviewed the Veteran's relevant medical history. Prejean v. West, 13 Vet. App. 444 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993).   While the July 2007 VA examiner also reviewed the claims file, he provided no explanation for his conclusion that the Veteran's low back pain would not alter his biomechanics enough to cause the Veteran's neck pain.  If the examiner does not provide a rationale for the opinion, that weighs against the probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Further, a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in relative equipoise, the law dictates that the appellant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Resolving all reasonable doubt in favor of the Veteran, the Board finds that the record shows that it is at least as likely as not that a cervical spine disability is related to the Veteran's service-connected lumbar spine disability.  Therefore, service connection is warranted for a cervical spine disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative disc disease of the cervical spine as secondary to a service-connected lumbar spine disability is granted.  


REMAND
	
The Veteran contends that his low back disability warrants a 60 percent rating and that the reduction of his disability to 40 percent was not proper.  

At a September 2006 VA examination, the Veteran reported back pain which was noted to have improved.  The Veteran was noted to have been incapacitated for the past twelve months due to ongoing back symptoms related to a back surgery performed at VA in 2004.  He reported flare-ups of pain related to increased activity such as walking or yard work.  Physical examination revealed mild back pain with ambulation.  Range of motion testing of the lumbar spine revealed forward flexion to 70 degrees with pain, extension to 15 degrees with pain, right and left lateral flexion to 20 degrees with pain, and right and left lateral rotation to 20 degrees with pain with no additional limitation of motion by pain, weakness, fatigue, or lack of endurance on repetitive testing.  

At a July 2008 VA examination, the Veteran reported low back pain and radiculopathy.  The examiner indicated that the Veteran had intervertebral disc syndrome and was very sedentary but not incapacitated.  Range of motion testing revealed flexion to 30 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 10 degrees.  The examiner noted that there was no additional loss of motion on repetitive testing but the Veteran had constant pain with no exacerbation by motion during testing.    

At a January 2011 VA examination, the Veteran reported increased pain.  Range of motion testing revealed flexion to 60 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  The examiner noted that the Veteran took Vicodin, Flexeril and other anti-inflammatories.  The examiner indicated that the Veteran had no incapacitating episodes over the past year.  

At the time of the May 2014 hearing before the Board, the Veteran testified that he had incapacitating episodes of back pain requiring bed rest three to four times per month in the past twelve months.  He indicated that he had to take pain medication daily to improve his back pain and he had to rest when he took his medication.  He reported no improvement in his lumbar spine disability during the pendency of the appeal.  

In light of the significant disparity in reported findings between the September 2006, July 2008, and January 2011 VA examinations and the Veteran's Board hearing testimony indicating that the severity of his lumbar spine disability had not improved during any period of the appeal, the Board finds that a new VA examination is warranted.  The rate of progression of an increase in orthopedic impairment presents questions that may be appropriate for a retrospective medical opinion.  Chotta v. Peake, 22 Vet. App. 80 (2008); Vigil v. Peake, 22 Vet. App. 63 (2008) (the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

VA outpatient treatment reports dated through December 2011 are of record.   Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain those records should be made.   38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).



Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated since December 2011.  If the Veteran identifies any other relevant medical records, after securing any necessary releases, obtain those records.

2.  Schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected lumbar spine disability, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected lumbar spine problems are worse than shown on some prior examinations.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected lumbar disability since the Veteran underwent a VA spine examination in September 2006.  In doing so, the physician is requested to reconcile the findings in the July 2008 and January 2011 VA examinations and discuss whether the Veteran's lumbar spine disability materially improved since the earlier September 2006 VA examination.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


